Per Curiam.
Plaintiff was a boy eight years old, attending a public school. Defendant was a contractor engaged in making alterations to the school building, in the course of which he removed a flight of wooden stairs from the building, and stored them, as the trial court found, in a dangerous position in the school yard, which was used by the pupils as a playground. Plaintiff, while in the yard playing with other pupils, as he had a right to do, was injured by these stairs falling upon him and injuring his leg.
The first point made by appellant’s brief (there was no oral argument) is that the trial court should have nonsuited, as no negligence of defendant was shown. It is sufficient to say that on examining the evidence wo find the court was fully justified in finding defendant guilty of negligence from which plaintiff’s injury resulted.
The next point is that the plaintiff was guilty of contributory negligence. This point was not made on the trial, nor 'was it assigned as a cause of reversal in the Supreme Court. In any case, it is difficult to see how a boy eight years old can be held guilty of contributory negligence as a court question in a case of this kind.
The last point is that the plaintiff’s father was permitted to testify as to the character of plainriff’s injuries, though not qualified as an expert.
*768We find no objection made to his testimony at the trial on this ground, or'indeed on any ground. There was a general objection which, under the well recognized rule, the trial court was entitled to ignore. Apart from this, the father’s testimony was not of an expert character.
The ease was argued in the Supreme Court at November term, 1912, and decided November 12th, 1912, without opinion. Apparently that court regarded it as a plain ease, without merit in the appeal, and considered that an opinion was unnecessary. We likewise fail to find any merit in the appeal. The judgment is affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, Tren ciiard, Parke®, Bergen, Minturn, Bogert, Vredenbuegii, Congbon, White, PIeppenhbimer, Teri-iune, JJ. 13.
For reversal — None.